DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 28, 2022  has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  
1.	The amendment filed January 28, 2022 is acknowledged and has been entered.  Claim 19 has been canceled.  Claim 1 has been amended.

2.	As before noted Applicant elected the species of the invention in which the enhanced therapeutic efficacy comprises tumor regression, the method further comprises administering to the subject an additional agent or therapy or more particularly an anti-inflammatory drug, and the solid tumor is brain cancer.

3.	Claims 1, 3-16, and 21-37 are pending in the application.  Claims 24-27 and 31 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species of invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 18, 2018.

4.	Claims 1, 3-16, 21-23, 28-30, and 32-37 are currently under prosecution.

Information Disclosure Statement
5.	The information disclosure filed January 28, 2022 has been considered.  An initialed copy is enclosed.

Grounds of Objection and Rejection Withdrawn
6.	Unless specifically reiterated below, Applicant’s amendment and/or arguments have obviated or rendered moot the grounds of objection and rejection set forth in the previous Office action mailed February 5, 2021.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

8.	Claims 1, 3-16, 21-23, 28-30, and 32-37 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claims 1, 3-16, 21-23, 28-30, and 32-37 are indefinite for the following reasons:
	Claim 1 has been amended to recite, “whereby the growth of each of the first tumor and second tumor in the subject is inhibited by at least 60% more than a subject administered either the antibody or radiation alone”.  It is unclear relative to what standard of comparison the inhibition of the each of the first and second tumors in the subject is necessarily compared.  What does it mean that the inhibition is greater than “a subject administered either the antibody or radiation alone”?  Is the other subject a subject having both a first and a second tumor and is it the “inhibition” of these tumors in other subject, after the antibody or radiation alone is administered to the subject, the standard of comparison that must be used in determining if any given method is encompassed by the claims?  It is unclear but in any case it is also unclear what it is that is actually measured in assessing “inhibition” of the tumors in each of the different subjects.  How does one determine that the tumors in each of the different subjects is or is not “inhibited” or to what extent such that the comparison can be made?  Is it the rate of growth of the tumors that is inhibited?  Is it the size of the tumors that is inhibited?  Is it the metastasis of the tumors that is inhibited?  What property of the tumors is it that must be inhibited?  Notably the term “inhibition” is not expressly defined by the specification, but even so Applicant is duly reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moreover, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim. 
	Nevertheless, it is questioned how the recitation of “whereby the growth of each of the first tumor and second tumor in the subject is inhibited by at least 60% more than a subject administered either the antibody or radiation alone” is intended to further limit or define the subject matter that is regarded as the invention, if at all?   
Per M.P.E.P. § 2111.04, claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are: (a) “adapted to” or “adapted for” clauses; (b) “wherein” clauses; and (c) “whereby” clauses.  The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. In Hotter v. Microsoft Coro. 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted (quoting Minton v. Nat'l Ass'n of Securities Dealers. Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’”
In this case it could be that the recitation of “whereby the growth of each of the first tumor and second tumor in the subject is inhibited by at least 60% more than a subject administered either the antibody or radiation alone” is merely a statement of a desired outcome without practical integration thereof into the active process.1  Again, “whereby” clauses such as that recited by claim 1 often do not have a limiting effect on the broadest reasonable interpretation of the claim because language that suggests a feature, or makes the feature optional, does not limit claim scope.2  So, here, it is submitted that the claims fail to apprise the skilled artisan of metes and bounds of the subject matter that is regarded as the invention.
If the recitation is purely “functional”, since it does not appear to define a step that is taken in practicing the claimed invention, it is further noted that the use of functional language to define the boundaries of a claimed genus has recently clarified by the Federal Circuit:
 	
For example, a generic claim may define the boundaries of a vast genus of chemical compounds, and yet the question may still remain whether the specification, including original claim language, demonstrates that the applicant has invented species sufficient to support a claim to a genus.  The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus.  In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result.  But the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus. Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 94 USPQ2d 1161, 1171 (Fed. Cir. 2010) (En Banc Decision).

In this case, the claims are generic in that the subject is not necessarily any one subject, but might be any subject having a first and a second tumor.  Furthermore, the claims are generic in that neither the first tumor nor the second tumor is necessarily a particular type (e.g., the first tumor may be any type of tumor (e.g., a colorectal tumor, an ovarian tumor, a prostate tumor, a breast tumor, a brain tumor, a cervical tumor, a bladder tumor, an anal tumor, a uterine tumor, a liver tumor, a pancreatic tumor, a lung tumor, an endometrial tumor, a bone tumor, a testicular tumor, any kind of skin tumor (e.g., a melanoma or basal cell carcinoma), a kidney tumor, a stomach tumor, an esophageal tumor, a head and neck tumor, a salivary gland tumor, or a myeloma);3 and the second tumor also may be any tumor.  Moreover, it appears that the first tumor and second tumor in the subject are not necessarily of the same type (e.g., the first tumor in the subject may be a cervical tumor and the second tumor may be a breast tumor); and so it follows that the second tumor is not necessarily a metastasis of the first (primary) tumor.  It must presumed that the desired outcome as recited by the whereby clause will not always occur depending upon the subject and the type(s) of tumors in the subject, but certainly it should not be expected that the outcome of treating tumors, especially if of different types, in another subject using only one or the other modality (i.e., either the antibody or the radiotherapy alone) will always be the same such that it is possible to compare that outcome to that of treating a subject using the claimed invention in order to determine if the desired outcome has been achieved.  It would seem that at best any comparison indicating that the desired outcome has been achieved would be anecdotal at best.4  This is because it is not expected that any given first and second tumors in a given subject will not always respond to treatment to the same extent, particularly where the doses and the routes or types of delivery need not always be the same.  So, it follows then that the claims are also generic in that the subject is not treated using any one particular dose of the antibody5 or any one particular dose or even type of radiation.6  Yet, once again, it is not expected that any given first and second tumors in a given subject will not always respond to these treatments to the same extent and especially not when different doses and routes of delivery7 are used or when the invention is practicing using different types of radiation.  In any case it is submitted that, here, the recitation of “whereby the growth of each of the first tumor and second tumor in the subject is inhibited by at least 60% more than a subject administered either the antibody or radiation alone” is simply a claim to a desired result and that upon consideration of the apparent breadth of the claims Applicant is doing so without describing a substantial number of different species of the generic invention, whereby the desired outcome is achieved.   
	With further regard to the the “subject administered either the antibody or radiation alone”, how must the antibody be administered to this other subject?  Must it be administered to via the same route of delivery (e.g., intravenously or intratumorally)?  Must the same amount of the antibody be administered to this second subject as is administered to the subject treated using the claimed invention?  How must the radiotherapy be administered to the second subject?  Is the ionizing radiation used even of the same type that is used to treat the first tumor (but not the second tumor) in the subject treated using the claimed invention?  Is it is the same tumor in the second subject that is treated using radiation alone?  It the subject treated using the claimed invention, it is only the first, but not second tumor that is irradiated; but the claims do not specify which tumor in the second subject is treated using radiation alone.  Are the first and second tumors in the second subject even of the same type as those in the subject treated using the claimed invention?  Are the first and second tumors in the second subject in the same anatomical locations as the first and second tumors in the subject treated using the claimed invention?  If the subject treated using the claimed invention is treated using hypofractionated radiation therapy8 is the second subject also treated in this same manner?  
	Turning to address a different issue, according to claim 1, as presently amended, “the administration of the combination results in enhanced tumor regression in both the first and second tumor”, but this recitation renders the claims indefinite because it cannot be ascertained to what requisite extent or relative to what standard of comparison it must be determined if the administration of the combination results in the relatively “enhanced” tumor regression of both the first and second tumors.
For all of the above reasons it is submitted that the claims cannot be unambiguously construed.  Accordingly the claims fail to delineate the metes and bounds of the subject matter that is regarded as the invention with the requisite clarity and particularity to permit the skilled artisan to know or determine infringing subject matter, so as to satisfy the requirements set forth under 35 U.S.C. § 112(b).
Although it might be argued in some instances that the claims are broad but not indefinite, as explained below, Applicant has an obligation to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent; but also it is important to establish the metes and bounds of the subject matter that is regarded as the invention to permit the Examiner to determine whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention. 
Applicant is reminded that in accordance with a decision by the Federal Circuit (Halliburton Energy Services Inc. v. M-I LLC, 85 USPQ2d 1654, 1658 (Fed. Cir. 2008)):

35 U.S.C. § 112, ¶ 2 [35 U.S.C. § 112(b)] requires that the specification of a patent “conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.” Because claims delineate the patentee’s right to exclude, the patent statute requires that the scope of the claims be sufficiently definite to inform the public of the bounds of the protected invention, i.e., what subject matter is covered by the exclusive rights of the patent. Otherwise, competitors cannot avoid infringement, defeating the public notice function of patent claims. Athletic Alternatives, Inc. v. Prince Mfg., Inc., 73 F.3d 1573, 1581 (Fed. Cir. 1996) (“[T]he primary purpose of the requirement is ‘to guard against unreasonable advantages to the patentee and disadvantages to others arising from uncertainty as to their [respective] rights.’”) (quoting Gen. Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 369, (1938)). The Supreme Court has stated that “[t]he statutory requirement of particularity and distinctness in claims is met only when [the claims] clearly distinguish what is claimed from what went before in the art and clearly circumscribe what is foreclosed from future enterprise.” United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 236 (1942). 

In addition Applicant is reminded that in determining whether the claims satisfy the requirement set forth under § 112(b), M.P.E.P. § 2106 (II) states:
USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in view of the specification” without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550- 551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”) (Emboldened added for emphasis). 
 
M.P.E.P. § 2106 (II) continues:
While it is appropriate to use the specification to determine what applicant intends a term to mean, a positive limitation from the specification cannot be read into a claim that does not itself impose that limitation. A broad interpretation of a claim by USPTO personnel will reduce the possibility that the claim, when issued, will be interpreted more broadly than is justified or intended. An applicant can always amend a claim during prosecution to better reflect the intended scope of the claim.
Finally, when evaluating the scope of a claim, every limitation in the claim must be considered. USPTO personnel may not dissect a claimed invention into discrete elements and then evaluate the elements in isolation. Instead, the claim as a whole must be considered. See, e.g., Diamond v. Diehr, 450 U.S. 175, 188-89, 209 USPQ 1, 9 (1981).

Accordingly, rather than requiring that the claims are insolubly ambiguous, the Board of Patent Appeals and Interferences has stated in a rare precedential opinion that the “USPTO is justified in using a lower threshold showing of ambiguity to support a finding of indefiniteness under 35 U.S.C. § 112, second paragraph, because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent.”  Ex parte Miyazaki, Appeal 2007-3300, November 19, 2008, at p. 12.
With regard to § 112(b), M.P.E.P. § 2171 states that there are two separate requirements set forth in this paragraph:  the claims must set forth the subject matter that applicants regard as their invention; and the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant.
With further regard to the first requirement set forth under § 112(b), M.P.E.P. § 2171 states the determination of the sufficiency of the claim to satisfy that requirement is subjective because it is dependent on what the applicant for a patent regards as the invention.  As that is the case, it is important to note instances in which Applicant’s remarks suggest that their invention is something other than that which is claimed because such remarks constitute evidence that shows that a claim does not correspond in scope with that which applicant regards as applicant’s invention9.  Furthermore, M.P.E.P. § 2173 states that a clear measure of what an applicant regards as the invention is necessary so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112(a) with respect to the claimed invention.
With further regard to the second requirement, M.P.E.P. § 2173 states “[in] reviewing a claim for compliance with 35 U.S.C. 112, second paragraph, the examiner must consider the claim as a whole to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent”.

9.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

10.	Claims 1, 3-16, 21-23, 28-30, and 32-37 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
This is a “written description” rejection.
Notably the issue of a lack of written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant has possession of the claimed invention.  This issue may also arise when the claimed invention, as a whole, is not adequately described and more particularly where the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.  Furthermore this issue may arise where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  Finally, a lack of adequate written description issue may also arise when the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process.
	This position is consistent with court decisions and indeed with further regard to the proposition that, as original claims, the claims themselves provide in haec verba support sufficient to satisfy the written description requirement, the Federal Circuit has explained that in ipsis verbis support for the claims in the specification does not per se establish compliance with the written description requirement:

Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  See also: University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 1892 (CA FC 2004).
	Thus, an original claim may provide written description for itself, but it must still be an adequate written description, which establishes that the inventor was in possession of the invention.  
In this instance, the claims are directed to a generic invention, namely a method of treating or inhibiting the growth of any given first tumor and any given second tumor in any given subject, said method comprising administering to the subject one or more doses of any given “radiation therapy” comprising ionizing radiation, which is delivered only to the first tumor, and not the second tumor, in combination with one or more doses of more than 3 to 20 mg/kg any given “antibody or antigen binding fragment thereof” that specifically binds to PD-1, wherein said antibody comprises a heavy chain variable region (HCVR) comprising the CDRs of the HCVR of SEQ ID NO: 1 and comprises a light chain variable region (LCVR) comprising the CDRs of the HCVR of SEQ ID NO: 2.  Regardless of the particular embodiment of the claimed invention that is practiced, as per the recitations by claim 1, “the administration of the combination results in enhanced tumor regression in both the first and second tumor” and “the growth of each of the first tumor and second tumor in the subject is inhibited by at least 60% more than a subject administered either the antibody or radiation alone”.  Given the evident breadth of the claims as discussed in the above rejection, it is submitted that the specification fails to describe with the requisite clarity and particularity at least a substantial number of the various and different embodiments (species of the claimed invention) to reasonably convey Applicant’s possession thereof as of the filing date of this application, so as to satisfy the written description requirement set forth under 35 U.S.C. § 112(a).
 “Patents are not awarded for academic theories, no matter how ground-breaking or necessary to the later patentable inventions of others. ‘[A] patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion.’ Id. at 930 n. 10 (quoting Brenner, 383 U.S. at 536, 86 S.Ct. 1033). Requiring a written description of the invention limits patent protection to those who actually perform the difficult work of ‘invention’ — that is, conceive of the complete and final invention with all its claimed limitations — and disclose the fruits of that effort to the public.”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 U.S.P.Q.2d 1161, 1173-1174 (Fed. Cir. 2010).   
“As this court has repeatedly stated, the purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.’ Rochester, 358 F.3d at 920 (quoting Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000)). It is part of the quid pro quo of the patent grant and ensures that the public receives a meaningful disclosure in exchange for being excluded from practicing an invention for a period of time. Enzo, 323 F.3d at 970.”  Id. 598 F.3d at 1353-1354. 
In this case, it is submitted that the instant claims would merely bid one skilled in the art to complete the inventive process by discovering when or how the claimed invention may be practiced so as to achieve an outcome in which “the administration of the combination results in enhanced tumor regression in both the first and second tumor” and “the growth of each of the first tumor and second tumor in the subject is inhibited by at least 60% more than a subject administered either the antibody or radiation alone”.10  However as discussed above it is not reasonably expected that any given embodiment of the claimed invention can be practiced so as to achieve the desired outcome.  As explained there are a number of different reasons why this is the case (e.g., the type of irradiation administered to the first tumor need not be same and might vary; the types of the first and second tumors are not the same and each may be of any given type; the dose and route of delivery of the antibody need not always be the same and might vary).  In any case, it is submitted that it cannot be presumed a priori that any given embodiment of the claimed invention will be practiced to treat any given first tumor and any given second tumor in any given subject such that “the administration of the combination results in enhanced tumor regression in both the first and second tumor” and “the growth of each of the first tumor and second tumor in the subject is inhibited by at least 60% more than a subject administered either the antibody or radiation alone”.  The embodiments of the claimed invention which may be practiced so as to achieve the desired outcome are only identifiable by empirical analysis.11
“[G]eneralized language may not suffice if it does not convey the detailed identity of an invention.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004).
From the Court decision, AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014) with regard to the written description requirement, “analogizing the genus to a plot of land, if the disclosed species only abide in a corner of the genus, one has not described the genus sufficiently to show that the inventor invented, or had possession of, the genus. He only described a portion of it.”  Indeed that is the case here too.  The decision continues, explaining:

With the written description of a genus, however, merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus. See Ariad, 598 F.3d at 1353 (The written description requirement guards against claims that “merely recite a description of the problem to be solved while claiming all solutions to it and . . . cover any compound later actually invented and determined to fall within the claim’s functional boundaries.”).  Id. p. 23.

“Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods”.  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1894 (CAFC 2004).  Here, the practice of the claimed invention requires one to find embodiments thereof that can be practiced so as to achieve the desired outcome by which “the administration of the combination results in enhanced tumor regression in both the first and second tumor” and “the growth of each of the first tumor and second tumor in the subject is inhibited by at least 60% more than a subject administered either the antibody or radiation alone”; without knowing which embodiments are so practiced, it is impossible to practice the invention.
“‘The purpose of the [written] description requirement [of section 112, first paragraph] is to state what is needed to fulfill the enablement criteria. These requirements may be viewed separately, but they are intertwined.’ Kennecott Corp. v. Kyocera Int'l, Inc., 835 F.2d 1419, 1421, 5 USPQ2d 1194, 1197 (Fed.Cir.1987), cert. denied, 486 U.S. 1008, 108 S.Ct. 1735, 100 L.Ed.2d 198 (1988). ‘The written description must communicate that which is needed to enable the skilled artisan to make and use the claimed invention.’ Id.”  Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 19 U.S.P.Q.2d 1111 (Fed. Cir. 1991).
In addition, although the skilled artisan could potentially identify embodiments of the claimed invention, which when practiced achieve the desired outcome, namely “the administration of the combination results in enhanced tumor regression in both the first and second tumor” and “the growth of each of the first tumor and second tumor in the subject is inhibited by at least 60% more than a subject administered either the antibody or radiation alone”, it is duly noted that the written description provision of 35 U.S.C § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.

The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (CAFC 1991).  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993); Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (CAFC 1991); University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004). 
Absent the adequate description of a representative number of members of the genus of methods to which the claims are directed, the supporting disclosure amounts to no more than a mere invitation to identify any embodiments of the claimed invention, which when practiced achieve the desired outcome, namely “the administration of the combination results in enhanced tumor regression in both the first and second tumor” and “the growth of each of the first tumor and second tumor in the subject is inhibited by at least 60% more than a subject administered either the antibody or radiation alone”.    
At best, given the disclosure, it might only seem obvious to try to treat or inhibit the growth of a first and a second tumor in a subject by administering to the subject a combination according to the claims, but Applicant is reminded that “while the description requirement does not demand any particular form of disclosure, or that the specification recite the claimed invention in haec verba, a description that merely renders the invention obvious does not satisfy the requirement.” Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352 (Fed. Cir. 2010) (en banc) (citations omitted).
In summary, here, since the claims are so broad, and the disclosure is so comparably limited, it is submitted that any alleged conception has no more specificity than simply a wish to know the identity of any embodiments of the claimed invention that are practiced to achieve the desired outcome.  In such instances, the alleged conception fails not merely because the field is unpredictable or because of the general uncertainty surrounding experimental sciences, but because the conception is incomplete due to factual uncertainty that undermines the specificity of the inventor’s idea of the invention. Burroughs Wellcome Co. v. Barr Laboratories Inc., 40 F.3d 1223, 1229, 32 USPQ2d 1915, 1920 (Fed. Cir. 1994). Reduction to practice in effect provides the only evidence to corroborate conception (and therefore possession) of the invention.  Lastly, it is noted that one cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483 (Bd. Pat. App. & Int. 1993). 
Before concluding however it is aptly noted that the claims are drawn to a method intended for use in treating or inhibiting the growth of tumors in a subject and the subject need not be a human.  According to claim 1 the anti-PD-1 antibody or antigen binding fragment thereof that is administered to the subject is one having a structure that is recognized as being an antibody that is derived from an antibody having the designation REGN2810 (see, e.g., paragraph [0018] at page 4 of the specification).  The problem is however that it is known that REGN2810 does not cross-react to bind to mouse PD-1.12  It follows then that it is not reasonably expected that, if the “subject” were a mouse,13 the claimed invention should not be expected to be found effective since that antibody is not expected to bind to mouse PD-1 so as to block its interaction with its ligands and thereby inhibit the immunosuppressive activity of PD-1.  Moreover, given the fact that REGN2810 does not bind to mouse PD-1, it is evident that it cannot be presumed a priori that the claimed invention will be found to be effectively used to treat tumors in any given “subject” since it cannot be predicted if the antibody will bind to PD-1 in the subject. 
Thus, it is submitted that the disclosure describing the claimed subject matter fails to satisfy the written description requirement set forth under 35 U.S.C. § 112, first paragraph.

11.	Claims 1, 3-16, 21-23, 28-30, and 32-37 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
M.P.E.P. § 2164.01 states:
	
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors, which have been outlined in the Federal Circuit decision of In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), include, but are not limited to, the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, the breadth of the claims, and the quantity of experimentation which would be required in order to practice the invention as claimed.  See also Ex parte Forman, 230 USPQ 546 (BPAI 1986).
The amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not have been sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.  
The reasons it is submitted that the specification would not reasonably enable the skilled artisan to use the claimed invention without undue and/or unreasonable experimentation are essentially the same as the reasons the claims have been rejected as failing to satisfy the written description requirement.  Any product or any process that has not been adequately described with the requisite clarity and particularity to permit the skilled artisan to make or use that product or process cannot be made or used without undue and/or unreasonable experimentation.  This was as of the filing date sought by Applicant the state of the art and it remains so today. 
 “[A]lthough written description and enablement often rise and fall together, requiring a written description of the invention plays a vital role in curtailing claims that do not require undue experimentation to make and use, and thus satisfy enablement, but that have not been invented, and thus cannot be described”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352, 94 U.S.P.Q.2d 1161, 1173 (Fed. Cir. 2010).  It follows then that if a product or a method is not described with any of the requisite clarity and particularity to convey its actual invention (i.e., its conception and reduction to practice14), it cannot be practiced without undue experimentation.
In this instance it is submitted that the specification does little more than state a hypothesis that any given embodiment of the claimed invention can be practiced such that “the growth of each of the first tumor and second tumor in the subject is inhibited by at least 60% more than a subject administered either the antibody or radiation alone” and propose experimentation to determine the accuracy of that hypothesis; and as such it merely represents an invitation to others to finish the inventive process and cannot be regarded as sufficiently enabling.  See Rasmussen v. SmithKline Beecham Corp., 413 F.3d 1318, 1325 (Fed. Cir. 2005) (“If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to ‘inventions’ consisting of little more than respectable guesses as to the likelihood of their success.  When one of the guesses later proved true, the ‘inventor’ would be rewarded the spoils instead of the party who demonstrated that the method actually worked.”)
Applicant is reminded that reasonable correlation must exist between the scope of the claims and scope of enablement set forth.  
What Applicant has shown is a starting point from which, when given the bid to do so by the instant claims, someone else skilled in the art may pick up a path of studies that may lead to the completion of the claimed invention.  However, it is not sufficient for the specification to provide merely “a starting point, a direction for further research”; it must provide “reasonable detail” sufficient to enable a person of ordinary skill in the art to make or use the invention. Automotive Technologies Intern., Inc. v. BMW of North America, Inc., 501 F.3d 1274, 1284 (Fed. Cir. 2007).
“Enabling the full scope of each claim is part of the quid pro quo of the patent bargain. A patentee who chooses broad claim language must make sure the broad claims are fully enabled. The scope of the claims must be less than or equal to the scope of the enablement to ensure that the public knowledge is enriched by the patent specification to a degree at least commensurate with the scope of the claims.”  Sitrick v. Dreamworks, LLC, 516 F.3d 993, 999 (Fed. Cir. 2008).
In deciding In re Fisher, 166 USPQ 18, 24 (CCPA 1970), the Court indicated the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  “Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC 1997).
Thus, the overly broad scope of the claims would merely serve as an invitation to one skilled in the art to complete the inventive process by discovering when or how the claimed invention can be practiced such that the “the growth of each of the first tumor and second tumor in the subject is inhibited by at least 60% more than a subject administered either the antibody or radiation alone”; yet, defining an invention by a recitation of a desired outcome is an alleged conception having no more specificity than that of a wish to know which embodiments of the claimed invention are practiced such that the desired outcome is achieved.
In conclusion, upon careful consideration of the factors used to determine whether undue experimentation is required, in accordance with the Federal Circuit decision of In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), the amount of guidance, direction, and exemplification disclosed in the specification, as filed, is not deemed sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.

Claim Rejections - 35 USC § 102
12.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

14.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

15.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

16.	Claims 1, 3-18, 21-23, 28, 30, and 32-37 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Patent Application Publication No. 2015/0203579-A1.
Beginning at page 6 of the amendment filed January 28, 2022 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
	The claims, as presently amended, are drawn to a method intended for treating a first and a second tumor in a subject, said method comprising administering to the subject one or more doses of ionizing radiation to the first tumor but not the second tumor in combination with one or more doses of an antibody or antigen binding fragment thereof that binds to PD-1, so as to cause the enhanced regression of both tumors as compared to the regression caused by either administration of the antibody or antigen binding fragment thereof alone or the ionizing radiation alone, “whereby the growth of each of the first tumor and second tumor in the subject is inhibited by at least 60% more than a subject administered either the antibody or radiation alone”.
	Claim 1, as presently amended, recites, “whereby the growth of each of the first tumor and second tumor in the subject is inhibited by at least 60% more than a subject administered either the antibody or radiation alone”. While this recitation renders the claims indefinite, it is submitted that it need not be given weight in comparing the claimed invention to the method taught or suggested by the prior art, which appears to be materially and manipulatively indistinguishable from the claimed invention and therefore fully expected to produce the same results as those achieved by the practice of the claimed invention. 
	Arguendo, even if Papadopoulos et al. does not expressly teach administering to the subject one or more doses of ionizing radiation to the first tumor but not the second tumor, such that “the growth of each of the first tumor and second tumor in the subject is inhibited by at least 60% more than a subject administered either the antibody or radiation alone”, it is again submitted that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to treat a first tumor and a second tumor in the subject in which the second tumor cannot be safely irradiated by irradiating only the first tumor, which is safely irradiated, to slow the growth of the first tumor and by administering to the subject an effective amount of the antibody or antigen binding fragment thereof that specifically binds to human PD-1 to treat both tumors.  Moreover, it would have been obvious to practice the claimed invention, as suggested by the prior art, such that “the growth of each of the first tumor and second tumor in the subject is inhibited by at least 60% more than a subject administered either the antibody or radiation alone”.  This of course is simply because it would be desirable to practice the claimed invention, as suggested by the prior art, as effectively as possible.
Otherwise, although carefully considered, Applicant’s arguments have not been found persuasive, and if Papadopoulos et al. does not clearly anticipate the claimed invention, then, it is submitted that the case of obviousness meets the appropriate standard for obviousness under 35 U.S.C. § 103, since the whole of the claimed process is taught or suggested by the prior art, where there is some teaching, suggestion, incentive, or inference found in the applied references, or in knowledge generally available to the artisan of ordinary skill in the art, which would have motivated the artisan to practice the claimed invention with a reasonable expectation of success.  

17.	Claims 1, 3-18, 21-23, 28, 30, and 32-37 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Patent Application Publication No. 2015/0203579-A1. 
Beginning at page 9 of the amendment filed January 28, 2022 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
U.S. Patent Application Publication No. 2015/0203579-A1 (Papadopoulos et al.) teaches that which is set forth in the above rejection.
	Although carefully considered Applicant’s arguments have not been found persuasive for the reasons explained in the above rejection of the claims as being anticipated by or obvious over the same prior art document.  Furthermore, although Applicant has argued that the results achieved in practicing the claimed invention, as disclosed by this application, were found “surprising”, as explained in the preceding Office action,15 evidence of any unexpected or surprising effectiveness must be reasonably commensurate in scope with the claims.  Here, as discussed in the above rejections, the claims are generic and Applicant has not disclosed (or described with any of the requisite clarity and particularity) at least a substantial number of substantially different embodiments (species) of the claimed invention to reasonably convey Applicant’s possession thereof as of the filing date of the application; so it follows that the evidence showing “surprising” effectiveness of the disclosed embodiments is not reasonably commensurate in scope with the claims.  
Note:  The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
The rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C.102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
With regard to the above rejection under 35 U.S.C. § 103(a), the rejection might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

18.	Claims 1, 3-18, 21-23, 28, 30, and 32-37 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (Int. J. Radiat. Oncol. Biol. Phys. 2013 Jun 1; 86 (2): 343-9) and U.S. Patent Application Publication No. 2015/0203579-A1.
Beginning at page 11 of the amendment filed January 28, 2022 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
	The claims, as presently amended, are drawn to a method intended for treating a first and a second tumor in a subject, said method comprising administering to the subject one or more doses of ionizing radiation to the first tumor but not the second tumor in combination with one or more doses of an antibody or antigen binding fragment thereof that binds to PD-1, so as to cause the enhanced regression of both tumors as compared to the regression caused by either administration of the antibody or antigen binding fragment thereof alone or the ionizing radiation alone, “whereby the growth of each of the first tumor and second tumor in the subject is inhibited by at least 60% more than a subject administered either the antibody or radiation alone”.
	Claim 1, as presently amended, recites, “whereby the growth of each of the first tumor and second tumor in the subject is inhibited by at least 60% more than a subject administered either the antibody or radiation alone”. While this recitation renders the claims indefinite, it is submitted that it need not be given weight in comparing the claimed invention to the method taught or suggested by the prior art, which appears to be materially and manipulatively indistinguishable from the claimed invention and therefore fully expected to produce the same results as those achieved by the practice of the claimed invention.  Then, even if the prior art does not expressly teach administering to the subject one or more doses of ionizing radiation to the first tumor but not the second tumor, such that “the growth of each of the first tumor and second tumor in the subject is inhibited by at least 60% more than a subject administered either the antibody or radiation alone”, it is submitted that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to practice the claimed invention, as suggested by the prior art, such that “the growth of each of the first tumor and second tumor in the subject is inhibited by at least 60% more than a subject administered either the antibody or radiation alone”.  This of course is simply because it would be desirable to practice the claimed invention, as suggested by the prior art, as effectively as possible.
Otherwise, although carefully considered, Applicant’s arguments have not been found persuasive, and it is submitted that the case of obviousness meets the appropriate standard for obviousness under 35 U.S.C. § 103, since the whole of the claimed process is taught or suggested by the prior art, where there is some teaching, suggestion, incentive, or inference found in the applied references, or in knowledge generally available to the artisan of ordinary skill in the art, which would have motivated the artisan to practice the claimed invention with a reasonable expectation of success.  

Conclusion
19.	No claim is allowed.

20.	As before noted, the prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
	Nagasaka et al. (J. Immunother. Cancer. 2016 Nov 15; 4: 83; pp. 1-4) teaches PD1/PD-L1 inhibition as a potential radiosensitizer in head and neck squamous cell carcinoma.
	D’Souza et al. (Front. Oncol. 2016 Oct 7; 6: 212; pp. 1-8) teaches combining radiation therapy with immune checkpoint blockade for central nervous system malignancies.
	Park et al. (Cancer Immunol. Res. 2015 Jun; 3 (6): 610-9) teaches stereotactic ablative radiotherapy (SABR) induces an abscopal tumor-specific immune response in both the irradiated and nonirradiated tumors, which is potentiated by PD-1 blockade.
Saâda-Bouzid et al. (Ann. Oncol. 2017 Jul 1; 28 (7): 1605-11) teaches hyperprogression during anti-PD-1/PD-L1 therapy in patients with recurrent and/or metastatic head and neck squamous cell carcinoma.
Hu et al. (Curr. Breast Cancer Rep. 2017; 9 (1): 45-51) teaches the abscopal effect of radiation therapy, which has been found to become more relevant to the treatment of less immunogenic tumors such as breast cancer due to the application of immune checkpoint blockade.
Reynders et al. (Cancer Treat Rev. 2015 Jun; 41 (6): 503-10) teaches it is possible to achieve a synergistic systemic therapeutic effect following irradiation of a primary tumor when used in combination with immunotherapy due to treat tumors located at sites that differ from the site of the primary tumor.
Huang et al. (Asia Pac. J. Clin. Oncol. 2018 Oct; 14 (5): e548-e550) describes the first report of an abscopal effect resulting in the regression of metastases to the lung following localized irradiation of a brain tumor.
Postow et al. (N. Engl. J. Med. 2012; 366: 925-931) teaches the abscopal effect in treating cancer using a combination of immune checkpoint blockade therapy and radiotherapy.
Postow et al. (N. Engl. J. Med. 2015 May 21; 372: 2006-17) teaches the combination of Nivolumab and Impilimumab, antibodies that bind to human PD-1 and CTLA-4 respectively, is more effective than either antibody when used alone to treat cancer.
Golden et al. (Cancer Immunol. Res. 2013 Dec; 1 (6): 365-72) teaches the abscopal effect in treating cancer using a combination of immune checkpoint blockade therapy and radiotherapy.
Deng et al. (J. Clin. Invest. 2014; 124 (2): 687-695) teaches a combination of immune checkpoint blockade therapy and radiotherapy synergistically promotes antitumor immunity.
Seyedin et al. (Immunotherapy. 2015; 7 (9): 967-980) teaches the use of immune checkpoint blockade therapy to enhance the abscopal effect of radiotherapy in treating cancer.
Dovedi et al. (Cancer Res. 2014 Oct; 74 (19): 5458-68) teaches acquired Resistance to fractionated radiotherapy can be overcome by concurrent immune checkpoint blockade therapy.
Vanpouille-Box et al. (Cancer Res. 2015 Jun 1; 75 (11): 2232-42) teaches the addition of immune checkpoint blockade therapy to a treatment combination that includes radiotherapy provides for more effective anticancer treatment. 
Dewan et al. (Clin. Cancer Res. 2009; 15 (17): 5379-88) teaches fractionated but not single-dose radiotherapy induces an immune-mediated abscopal effect when combined with immune checkpoint blockade therapy.
Grimaldi et al. (OncoImmunology. 2014 May 14; 3 (5) e28780; pp. 1-10) teaches abscopal effects of radiotherapy are enhanced when radiotherapy is used in combination with immune checkpoint blockade therapy.
Wu et al. (Oncotarget. 2015 May 20; 6 (14): 12468-80) teaches abscopal effects of radiotherapy are enhanced when radiotherapy is used in combination with immune checkpoint blockade therapy.
Park et al. (Cancer Immunol. Res. 2015 Jun; 3 (6): 610-9; electronically published February 19, 2015) teaches the combination of stereotactic ablative radiotherapy and PD-1 blockade therapy for treatment of cancer and the achievement of abscopal tumor-specific immune responses directed against both irradiated and non-irradiated tumors.  
ClinicalTrials.gov Identifier: NCT02383212 (posted March 9, 2015; pp. 1-8) describes a phase I clinical trial entitled, “Study of REGN2810 (Anti-PD-1) in Patients With Advanced Malignancies”, which includes an arm in which cancer patients are treated using combinations that include the administration of hypofractionated radiotherapy and anti-PD-1 antibody REGN2810.
Jacobs et al. (J. Immunol. Res. 2015; 2015: 158038; pp. 1-16) teaches immune checkpoint inhibitors including anti-PD-1 antibody REGN2810, which is being used in combination with hypofractionated radiotherapy to treat cancer.
Although not prior art, Papadopoulos et al. (J. Clin. Oncol. 2016 May 20; 34 (15 Suppl.): 3024; pp. 1-5) teaches the use of a combination of hypofractionated radiotherapy and the anti-PD-1 antibody REGN2810 for the treatment of cancer.

21.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        

slr
July 16, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Presumably the invention need not be practiced by treating a second subject having a first and a second tumor using only the antibody or radiotherapy alone.
        
        2 See M.P.E.P. § 2111.04.
        
        3 Support for this interpretation of the claims is found, e.g., in paragraph [0008] of the specification.
        4 This position is supported, e.g., by Sanders et al. (Int. J. Mol. Sci. 2020 Apr; 21 (8): 2759; pp. 1-18), which teaches that the application of immune checkpoint inhibition (such as that achieved using, e.g., a blocking anti-PD-1 antibody) in glioblastoma (a brain tumor) treatment has shown promising preclinical results, but unfortunately has met with little to no success in the clinic thus far; see entire document (e.g., the abstract).
        
        5 According to claim 1 the dose of the antibody may vary substantially from “more than 3 mg/kg to 20 mg/kg”, though it is not clear how the claims should be construed.  Certainly it is understood that the dose may be more than 3 mg/kg, but might it be more than 20 mg/kg?  Is the dose a dose falling in the range of 3-20 mg/kg, such that the maximum dose is 20 mg/ml?
        
        6 Neither the dose nor the type of ionizing radiation used it defined by, e.g., claim 1; yet according to the disclosure tumors are irradiated using, e.g., X-rays or gamma rays or charged particles (see, e.g., paragraph [0049] of the specification).  It should not be presumed that any given type of radiation can be used to practice the claimed invention to achieve the desired outcome.  This position is supported, e.g., by Mukherjee et al. (Oncoscience. 2015 Dec 28; 2 (12): 934-5), which teaches that in treating glioblastoma in animal models their results suggest that particle radiation could turn out to be more effective than X-rays for tumor control, but cautions that the approach may increase the likelihood of secondary cancers, which are triggered by such radiation (see entire document).
        
        7 Here is it aptly noted that the according to the disclosure either external-beam radiation therapy or internal radiation therapy (brachytherapy) may be used in practicing the claimed invention (see, e.g., paragraph [0049] of the specification).  The different approaches that might be used are not equivalent and very likely to produce different results or outcomes in different subject, especially depending upon the anatomical location of the first tumor that is irradiated.  This position is supported, e.g., by Goy et al. (Brachytherapy. Nov-Dec 2016; 15 (6): 687-694), which teaches the results of a study designed to compare the effectiveness of brachytherapy vs. external beam radiation therapy for treating intermediate-risk prostate cancer; see entire document (e.g., the abstract).  Goy et al. discloses that “[with] brachytherapy, 51.6% had Gleason score 7 vs. 72.0% for external radiation (p < 0.001)” (abstract).
        
        8 See, e.g., the disclosure in paragraph [0052] of the specification.
        9 See M.P.E.P. § 2172 (II).
        10 A “mere wish or plan” for obtaining the claimed invention is not adequate written description. See Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1566 (Fed. Cir. 1997); and Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).  Again, given the breath of the claims, it would seem that the actual inventive work of developing the claimed invention so as to be practiced as intended and so as to achieve the desired outcomes in treating any given first and second tumors in any given subject would be left for subsequent inventors to complete.  
        
        11 The Federal Circuit has decided that a patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.  See Noelle v. Lederman, 69 USPQ2d 1508 1514 (CA FC 2004) (citing Enzo Biochem II, 323 F.3d at 965; Regents, 119 F.3d at 1568).  
        12 See, e.g., Burova et al. (Mol. Cancer Ther. 2017 May; 16 (5): 861-870); see entire document (e.g., the abstract).
        
        13 The specification defines “subject” to be any human or non-human mammal (e.g., a mouse) in paragraph [0042] at page 7.
        14 As an example, while one may conceive of a perpetual motion device or cold fusion, none have been reduced to practice (i.e., none have been invented).  Both are hypothetical at best. 
        15 See, e.g., pages 21-23 of the Office action mailed November 29, 2021.